DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 and 05/27/2022 was filed after the mailing date of the Notice of Allowance on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The IDSs, submitted on 04/12/2022 and 05/27/2022, does not affect the previous allowability of the claims.
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or reasonably suggest, an optical material comprising a eutectic lithium chloride-cerium chloride (LiCI-CeCl3) composition.
The closest art of record teaches the following;
With regards to claim 1, Kawai et al. (US 2016/0280992) discloses an alkali halide-based scintillator powder for manufacturing a large-sized scintillator sheet (Abstract) comprising a lithium chloride-cerium chloride (LiCI-CeCl3) composition ([0023] teaches that the alkali halide is a base material that can include a powder of lithium chloride (LiCl). [0025] teaches of an additive (guest) powder that contains ions that functions as a luminescent center, such powder can be cerium (III) chloride (CeCl3)). The reference does not specifically disclose a eutectic lithium chloride-cerium chloride (LiCI-CeCl3) composition.
Bhandari et al. (US 9,417,343) discloses a neutron detector (Abstract). The reference teaches the pre-synthesis of CLYC (Cs2LiYCl6) comprising of mixing CsCl, LiCl, YCl3, and dopant CeCl3 in appropriate proportions (col. 7; lines 6-10). Bhandari et al. does not specifically disclose a eutectic lithium chloride-cerium chloride (LiCI-CeCl3) composition.
Boatner et al. (US 2018/0066185) discloses a single crystal composition that includes an alkali halide crystal doped with a divalent element in the amount of 0.5 to 5 weight percent. The composition can be utilized as a scintillator (Abstract). The refence teaches of the use of eutectic mixtures of alkali halides which can utilize materials such as lithium chloride (LiCl) and cesium chloride (CsCl) [0021]. The reference does not specifically disclose the use of CeCl3 (cerium trichloride).
Fukuda et al. (US 2017/0052265) discloses a neutron scintillator comprising a resin composition having eutectic particles incorporated in a resin. The eutectic particles are lithium fluoride and an inorganic fluorescent material such as Ce (Abstract). The reference teaches that if an inorganic fluorescent material other than a fluoride, such as a chlorine ion, is used the anion may react with LiF during the manufacturing process for the eutectic, forming a lithium chloride, which is deliquescent and is likely to deliquesce in the air and deteriorate the performance of the neutron scintillator. [0042]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884